DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/10/2022 has been entered.
 
Response to Amendment
The Amendment filed on 08/10/2022 has been entered. Claims 1-3, 5, and 7-12 remain pending in the application with claim 12 withdrawn from consideration as being directed to a non-elected invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 2012/0168734) (Park).

In reference to claims 1-3 and 8-10, Park teaches a compound of formula (1) as shown below [0010],

    PNG
    media_image1.png
    226
    345
    media_image1.png
    Greyscale

for example, wherein in the formula (1), X is CRaRb [0022], Ra and Rb are each aryl [0022], R2 and R11 are each halogen, and each other R is hydrogen [0020]-[0022].

Park discloses the compound of formula (1) that encompasses the presently claimed compound of chemical formula A including wherein in the formula (1), X is CRaRb, Ra and Rb are each aryl, R2 and R11 are each halogen, and each other R is hydrogen. Each of the disclosed substituents from the substituent groups of Park are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for chemical formula (1) to provide the compound described above, which is both disclosed by Park and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on a compound of chemical formula B wherein A1 is benzene, A2 is benzene, E is benzene, F is benzene, R1 and R2 are each aryl, each M is NH, , X1 is halogen, X2 is halogen, S1 is 1, s2 is 1, and s3-s4 are 0. 
For Claim 2: Reads on wherein A1 is benzene, A2 is benzene, E is benzene and F is benzene. 
For Claim 3: Reads on structural formula 10. 
For Claim 5: Reads on any of the halogens.
For Claim 8-9: Reads on wherein R1 and R2 are each phenyl.
For Claim 10: reads on wherein the material is unsubstituted. 

In reference to 7, Park teaches the compound of formula 1 as described above for claim 1. While Park does not specifically state that groups Ra and Rb are fused to form a ring, every other possible R group is taught to form a ring with adjacent R groups. Given the teachings or Park, such a ring formation would have been obvious to the ordinarily skilled artisan and would be expected to give rise to obvious variants of the compounds thereof in the absence of unexpected results to the contrary.  

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

The following is a statement of reasons for the indication of allowable subject matter. Claim 11 is drawn to specific set of compounds. A search of the prior art did not identify these compounds.

The closest prior art corresponds to Park that teaches compounds of formula (1). However, these compounds do not read on the claimed compounds of claim 11. There is no motivation to modify such compounds of Park to arrive at the claimed compounds either within Park or in the prior art as a whole. 
Response to Arguments
Applicant’s arguments with respect to the claims  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Primary Examiner, Art Unit 1786